309 F.2d 397
135 U.S.P.Q. 209
RADIO CORPORATION OF AMERICA, Appellant,v.PHILCO CORPORATION, Appellee.
No. 13915.
United States Court of Appeals Third Circuit.
Argued Oct. 16, 1962.Decided Nov. 2, 1962.

Stephen H. Philbin, New York City (Schnader, Harrison, Segal & Lewis, by Edward W. Mullinix, Philadelphia, Pa., on the brief, A. Russinoff, Princeton, N.J., of counsel), for appellant.
Thomas M. Ferrill, Jr., Philadelphia, Pa.  (Thomas M. Ferrill, Jr., Allen V. Hazeltine, and Dexter N. Shaw, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, and HASTIE, Circuit Judges, and DUMBAULD, District judge.
PER CURIAM.


1
The Board of Patent Interferences in an interference proceeding between appellant's Sziklai patent application and appellee's Moore patent application decided unanimously in favor of Moore on the ground that the Sziklai application does not support the interference count.  Judge Leahy in the district court, after a trial de novo, affirmed that finding of the Board.


2
The Board had also found that while Moore had proven prior conception his patent was not entitled to priority on that ground because diligence in certain parts of the critical period had not been established to the satisfaction of the Board.  On the trial de novo of this branch of the case, at which appellee introduced additional evidence, the court found that diligence had been established with respect to the Moore patent throughout the critical period.


3
Our independent study of the record satisfies us that the trial judge was correct in both conclusions.  His opinion is a skilled, thorough, sound decision with which we are in full accord.  On that opinion,1 we affirm the judgment of the district court.



1
 201 F.Supp. 135 (E.D.Pa.1961)